COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-06-324-CV

BRENDA GEORGE AND ALL 	APPELLANTS

OCCUPANTS OF 3120 BARTON 

ROAD CARROLLTON, TEXAS 75007	



V.



BANK OF AMERICA, N.A.	APPELLEE



----------

FROM COUNTY COURT AT LAW NO. 2 
OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On February 26, 2007, we notified appellants that their brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  T
EX.
 R. A
PP.
 P. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellants or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellants’ brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).

Appellants shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.



DELIVERED:  March 22, 2007

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.